Citation Nr: 0844728	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for psoriasis.

2.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1968 to 
March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran contends he suffers from a skin disorder, 
diagnosed as psoriasis and seborrheic dermatitis, as a result 
of in-service herbicide exposure.  In the alternative, he 
contends these disorders were aggravated by such herbicide 
exposure.  In an April 2005 statement, the veteran notes that 
he submitted records "for the past 25 years" to the Cochran 
VA Medical Center.  The Board notes that these potentially 
relevant treatment records are not of record.  Thus, on 
remand, the AOJ should attempt to associate these records 
with the veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.	All private treatment records submitted 
by the veteran to the Cochran VAMC 
should be associated with the claims 
file.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.	The veteran should be requested to 
complete VA Form 21-4142, Authorization 
and Consent to Release Information to 
VA, for all treatment records relevant 
to his claimed skin disorders.  The AOJ 
should then obtain any relevant 
treatment records identified by the 
veteran.  Any negative response should 
be appropriately documented into the 
record.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

